The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This office action is in response to Applicant’s submission filed on 24 October  2021.     THIS ACTION IS NON-FINAL.

Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected for double patenting.
There is no art rejection for claims 1-20.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory provisional double patenting as being unpatentable over claim 1 of US-PATNET NO.11,205,113 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-20 are rejected on the ground of nonstatutory provisional double patenting as being unpatentable over claim 1 of US-PATNET NO.11,205,113 B2.
Instant Application:
17/410,622
US-PATENT:
11,205,113 B2
Claim 1:
A method comprising: receiving graph data representing an input graph comprising a plurality of vertices connected by edges wherein the graph data represents a molecule, and wherein each vertex in the graph is an atomic element in the molecule and each edge is a type of bond between two atomic elements in the molecule; generating, from the graph data, vertex input data representing characteristics of each vertex in the input graph and pair input data representing characteristics of pairs of vertices in the input graph; generating order-invariant features of the input graph using a trained neural network, wherein the trained neural network comprises: a first subnetwork configured to: for each vertex in the input graph: apply a first vertex function to the vertex input data for the vertex to generate a first vertex output; apply a second vertex function to the pair input data for each pair that includes the vertex to generate a respective output for each of the pairs; combine the respective outputs for each of the pairs with a commutative function to generate a second vertex output; and generate a first alternative representation of the vertex input data from the first vertex output and the second vertex output; and generate a first alternative representation of the pair input data from the vertex input data and the pair input data; and a combining layer configured to receive at least one input alternative representation and to process the at least one input alternative representation to generate the order-invariant features, wherein the at least one input alternative representation comprises the first alternative representation; and processing the order-invariant features through one or more neural network layers to generate a predicted output for the graph data that characterizes the molecule represented by the graph data.
Claim 1:
A method performed by one or more computers, the method comprising: receiving graph data representing an input graph comprising a plurality of vertices connected by edges, wherein the graph data represents a molecule, and wherein each vertex in the graph represents an atomic element in the molecule and each edge represents a bond between two atomic elements in the molecule; generating, from the graph data, vertex input data representing characteristics of each vertex in the input graph and pair input data representing characteristics of pairs of vertices in the input graph; generating order-invariant features of the input graph using a trained neural network, wherein the trained neural network comprises: a first subnetwork configured to generate a first alternative representation of the vertex input data and a first alternative representation of the pair input data from the vertex input data and the pair input data, wherein the first subnetwork is configured to, for each pair of vertices in the input graph: apply a first pair function to the pair input data for the pair to generate a first pair output; generate a second pair output from the vertex input data for the vertices in the pair, wherein generating the second pair output comprises: applying a non-commutative function to the vertex input data for the vertices in the pair with (i) vertex data for a first vertex in the pair as a first input to the non- commutative function and (ii) vertex data for a second vertex in the pair as a second input to the non-commutative function to generate a first non-commutative output, wherein one or more parameters of the non-commutative function have been adjusted during the training of the neural network; applying the non-commutative function to the vertex input data for the vertices in the pair with (i) the vertex data for the second vertex in the pair as the first input to the non-commutative function and (ii) the vertex data for the first vertex in the pair as the second input to the non-commutative function to generate a second non-commutative output; and applying a commutative function to the first non-commutative output and the second non-commutative output to generate the second pair output; and generate the first alternative representation of the pair input data for the pair from at least the first pair output and the second pair output; and a combining layer configured to receive at least one input alternative representation and to process the at least one input alternative representation to generate the order-invariant features, wherein the at least one input alternative representation comprises the first alternative representation; and processing the order-invariant features through one or more neural network layers to generate a neural network output characterizing the molecule represented by the graph data.
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 1, 8
Claim 10
Claim 9


Dependent claims of each application have identical and substantially similar claim language and therefore are rejected for substantially similar rationale.
Claims 11-20 cover substantially similar claim elements as claims 1-10, and therefore is rejected as detailed above under substantially similar rationale.




Allowable Subject Matter Analysis

Claims 1-20 include allowable subject matter since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-20.  

The following is an examiner’s statement of reasons for no art rejection: 

There is no art rejection for Claim 1, since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, “generating, from the graph data, vertex input data representing characteristics of each vertex in the input graph and pair input data representing characteristics of pairs of vertices in the input graph; generating order-invariant features of the input graph using a trained neural network, wherein the trained neural network comprises: a first subnetwork configured to: for each vertex in the input graph: apply a first vertex function to the vertex input data for the vertex to generate a first vertex output; apply a second vertex function to the pair input data for each pair that includes the vertex to generate a respective output for each of the pairs; combine the respective outputs for each of the pairs with a commutative function to generate a second vertex output; and generate a first alternative representation of the vertex input data from the first vertex output and the second vertex output; and generate a first alternative representation of the pair input data from the vertex input data and the pair input data; and a combining layer configured to receive at least one input alternative representation and to process the at least one input alternative representation to generate the order-invariant features, wherein the at least one input alternative representation comprises the first alternative representation; and processing the order-invariant features through one or more neural network layers to generate a predicted output for the graph data that characterizes the molecule represented by the graph data”, in combination with the remaining elements and features of the claimed invention.
Claims 11 and 17 are substantially similar to claim 1. The arguments as given above for claim 1, are applied, mutatis mutandis, to claims 11 and 17, therefore the allowable subject matter reasoning of claim 1 are applied accordingly.
Regarding the dependent claims, which include all the limitations of the independent claims, also have no art rejection.
The followings are references closest to the invention claimed:
Sperduti et al., “Supervised Neural Networks for the Classification of Structures”, IEEE Transactions on Neural Networks, Vol.8, No.3, May 1997 [hereafter Sperduti] teaches representing chemical structures as graphs and using generalized recursive neural network to represent and classify graphs. However, Sperduti does not show using vertices and pair of vertices for order-invariant features to train neural networks to characterize molecules represented by graph as claimed in the instant application.
Agatonovic-Kustrin, et al., “Basic concepts of artificial neural network (ANN) modeling and its application in pharmaceutical research”, Journal of Pharmaceutical and Biomedical Analysis, 22(2000)717-727 [hereafter Kustrin] shows applying artificial neural networks for pharmaceutical research.  Kustrin does not show using vertices and pair of vertices for order-invariant features to train neural networks to characterize molecules represented by graph as claimed in the instant application.
Ben-Hur, et al., US-PGPUB NO.20100205124A1 [hereafter Ben-Hur] shows applying using support vector machine for analyzing structural data.  Ben-Hur does not show using vertices and pair of vertices for order-invariant features to train neural networks to characterize molecules represented by graph as claimed in the instant application. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128